—Order, Supreme Court, New York County (Walter Tolub, J.), entered May 6, 1994, which denied plaintiffs motion to transfer this action from Civil Court to Supreme Court, and to amend her complaint to increase the ad damnum clause from $10,000 to $1,000,000, unanimously affirmed, without costs.
The motion was properly denied in view of the 13-year age of the case when the motion was made; plaintiffs medical proof which shows that the severity of her injuries were known soon after commencement of the action, and contains no persuasive evidentiary support for her claim of continuing treatment during the preceding 10 years; the lack of a reasonable excuse for the delay; and prejudice that would result to defendant, who would be further disadvantaged in defending itself against a claim for damages so much greater than that originally made (see, Marzan v Park Ave. Enclosed Mkt. Merchants Assn., 67 AD2d 849, affd 49 NY2d 791). Concur—Murphy, P. J., Sullivan, Rosenberger, Rubin and Andrias, JJ.